DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 10-20, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolkan et al. (U5834411) in view of Bolkan et al. (US2004/0014624).
Re claim 1, Bolkan et al. teach contacting a metal part (col. 1, lines 10-20, col. 5, lines 1-20) with an aqueous cleaning composition comprising at a least one alkoxylated surfactant (col. 7, lines 15-25, col. 5, lines 1-5, col. 6, lines 35-50 (mixture of surfactants); at a temperature of less than 45 degrees C (col. 12, lines 60-65 teaches 90F, which is 32C)  and separating the aqueous liquid compositions from a contaminant phase from the aqueous phase (i.e. cleaning solution) to permit the prolonged peruse of the cleaning solution phase. Re claim 1, Bolkan et al. fail to teach an upper oily phase, and a lower particulate phase.  Bolkan et al. teach a contamination phase.  The skilled artisan would reasonably the contamination phase of Bolkan to include an oily phase and a particulate phase since Bolkan et al. teach removing oily contaminants from the metal part by skimming or filtration (col. 7, lines 1-5) and further teaches contaminants include dirt, which is readily separated from the cleaning composition (col. 6-7 bridging).
Bolkan et al. ‘411 fail to teach the separation housing for separating the phases of the cleaning solution. Bolkan et al. ‘624 teach a recyclable cleaning composition comprising at least one surfactant for cleaning metal parts (paragraph 50-51). Bolkan ‘624 teaches passing the aqueous cleaning composition from the contact zone (i.e. holding tank) to a separation housing (i.e. membrane), separating the cleaning composition in the separation housing and withdrawing a portion of the aqueous phase (i.e. permeate line) for use in the contact zone (paragraph 60).  Paragraph 5 of ‘624 teaches that oil maybe removed from the soiled cleaning solutions via membrane filtration, such that the cleaning solution can be effectively reused. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bolkan et al., to include a separation housing, as taught by Bolkan et al., for separating various phases of the cleaning solution, such that the cleaning solution can be effectively reused. 
Re claim 2, applicant is directed to Bolkan et al. ‘624, fig. 1, wherein the base portion reads on any part of the membrane having an outlet (i.e. retentate line). Re claim 3, refer to paragraph 60 of Bolkan et al. ‘624 which teaches retentate for disposal.  Re claim 4, refer to Fig. 1 of Bolkan ‘624.  Re claim 5, refer to paragraph 60 of Bolkan et al. ‘624.  Specifically, the skilled artisan would reasonably expect the permeate to be “substantially transparent” since contaminants are being removed from the membrane.  Re claims 6-7, refer to the permeate line, element 5 of Bolkan et al ‘624.  Re claims 8-10, refer to col. 3, lines 15-25, col. 12, lines 55-65, col. 5, lines 1-3, of Bolkan ‘411 which teaches it is well known to deliver the cleaning composition using spray nozzles, which read on “high pressure”.  Re claims 11-12, refer to col. 12, lines 55-65 of Bolkan ‘411.  Re claim 14, col. 5, lines 1-5, col. 6, lines 35-40, col. 7, lines 25-30 of Bolkan et al. ‘411. Re claim 15, refer to paragraph 70 of Bolkan ‘624 and col. 7, lines 5-10 of Bolkan ‘411.  Re claims 16-18, refer to col. 12, lines 55-68 of Bolkan et al. ‘411. Re claims 19-20, refer to col. 15, lines 15-20 and lines 35-45 of Bolkan et al. ‘411.   Re claim 21 in view of the indefiniteness, refer to col. 12, lines 65-68.   Re claim 22, Bolkan et al. do not teach the aqueous cleaning composition not heated prior to contacting.  However, col. 12, lines 65-68 of Bolkan ‘411 teaches that elevated temperatures are preferable. Additionally, re claims 22-24, applicant is claiming room temperature, and absent of a showing of criticality and/or unexpected results, it would have been well within the level of the skilled artisan to adjust the temperature of the cleaning composition depending upon such factors as the type of amount of contaminants, type of substrate being cleaned and the concentration of the cleaning composition.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
Response to Arguments
Applicant argues that Bolkan ‘411 fails to teach an upper oily phase and a lower particulate phase.  Specifically, applicant argues that the skilled artisan would not consider the contamination phase of Bolkan to include both an upper oily phase and a lower particulate phase.  Applicant further argues that Bolkan teaches a single contamination phase and not two separate phases.  Furthermore, applicant argues that Bolkan does not teach three phases, an oily phase, a particulate phase and an aqueous phase.  Applicant’s arguments are unpersuasive for the following reasons. Applicant is directed to col. 3, lines 5-30 which teaches that it would be worthwhile to provide an aqueous metal cleaner which could effectively remove the contaminants from the metal surface and allow formation of a separate and distinct contamination phase.  Col. 3, lines 30-35 taches that the aqueous metal cleaning composition is effective to remove grease, oil, dirt or any other contaminants from the metal surface.  Specifically, Bolkan et al. teach removal of oily contaminants and particulate contaminants which are part of the contamination phase from the cleaning solution phase.  In summary, while Bolkan et al. do not inherently teach 3 phases, the prior art reference clearly suggests that there are different contaminants within the contamination phase, such that you can have an oily phase, pertaining to the oil contaminants, and a particulate phase, pertaining to the particulate contaminants. 
Applicant further argues that Bolkan ‘411 fail to teach withdrawing the intermediate aqueous phase from the three phases. Applicant further argues that Bolkan fail to teach withdrawing the aqueous phase from the three phases. Applicant’s arguments are unpersuasive as Bolkan teaches separating the cleaning solution from the contamination phase, which would include an oily phase and a particulate phase, since Bolkan et al. are removing both oil and dirt particles from the metal surface. 
Applicant’s arguments directed to the chemical properties of the cleaning composition of Bolkan et al. are not persuasive as it is not commensurate in scope.  Claim 1 is open ended to include an aqueous composition comprising an alkoxylated surfactant, the limitations of which are taught by Bolkan et al. 
Applicant argues that Bolkan  ‘411 fail to teach a separation housing, the limitations of which are taught by the secondary reference, for the reasons previously recited above. 
Applicant argues that Bolkan ‘624 fail to teach as separation housing and argues that “the membrane” of Bolkan ‘ 624 would not be considered a housing because it does not include a rigid casing that protects equipment.  Once again, applicant’s separation housing reads on the membrane of Bolkan ‘624 as applicant’s arguments are not commensurate with the instantly claimed invention. 
Applicant argues that Bolkan ‘624 fails to teach separating the aqueous liquid cleaning composition into various phases and withdrawing the aqueous phase. Applicant further argues that Bolkan ‘624 do not teach a separation step wherein the three phases are formed.  It appears that steps c and d of claim 1 are directed to recycling the aqueous liquid cleaning composition for reuse, the concept of which is neither novel nor unobvious.  Both prior art of Bolkan teaches separating the contamination phase from the aqueous phase.   Step c of applicant’s claim is directed to separating the contamination layer (particulate and oil phases) from the aqueous cleaning composition.  The examiner argues that in the absence of a showing of criticality and/or unexpected results, it would be well within the level of the skilled art to separate the aqueous liquid cleaning composition from the contaminants, having different phases, since Bolkan teaches removing various contaminants (oil, particles) from the metal surface. Furthermore, Bolkan et al. ‘624 teach filtering a “soiled” cleaning solution, wherein the soils typically include contaminants such as oils and particulates. Additionally, the burden is placed on the applicant to show why the skilled artisan would not reasonably expect the three phases of oil, particulate and aqueous solution to be formed if Bolkan ‘411 is performing the same step of treating the metal surface with the instantly claimed composition.
Applicant argues that the prior art of Dunn et al., Bolkan et al., and Sands et al., do not teach are not relevant prior art.  Applicant’s arguments are not persuasive.  Dunn et al. and Bolkan et al. are relied upon as a metal cleaner as applicant’s invention is directed to metal cleaning compositions. Furthermore, there are no restrictions as to the prior art an examiner can cited provided during the search of the instant application.  Applicant’s publication, while not prior art, is certainly relevant in the instant application. 
In summary, the examiner finds the instant claims not patentable because a) the metal cleaning composition with an alkoxylated surfactant is well known in the art; b) filtering the cleaning solution to remove oil and particulates, such that the cleaning solution can be recycled is also well known in the art. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc